Name: Decision No 2/94 of the EC-Turkey Association Council of 19 December 1994 amending Decision No 5/72 relating to methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement
 Type: Decision
 Subject Matter: European construction;  tariff policy;  Europe
 Date Published: 1994-12-31

 Avis juridique important|21994D1231(17)Decision No 2/94 of the EC-Turkey Association Council of 19 December 1994 amending Decision No 5/72 relating to methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement Official Journal L 356 , 31/12/1994 P. 0024 - 0026 Finnish special edition: Chapter 11 Volume 37 P. 0269 Swedish special edition: Chapter 11 Volume 37 P. 0269 DECISION No 2/94 OF THE EC-TURKEY ASSOCIATION COUNCIL of 19 December 1994 amending Decision No 5/72 relating to methods of administrative cooperation for implementation of Articles 2 and 3 of the Additional Protocol to the Ankara Agreement (94/906/EC)THE EC-TURKEY ASSOCIATION COUNCIL, Having regard to the agreement creating an association between the European Economic Community and Turkey, and in particular to Article 4 of the Additional Protocol thereto, Whereas Decision No 5/72 (1) of the Association Council laid down methods of adminsitrative cooperation for the implementation of Articles 2 and 3 of the Additional Protocol; Whereas it is appropriate to provide for the possibility of issuing A.TR. 1 certificates by a simplified procedure; Whereas it is appropriate to provide for the possibility of the division of the A.TR. 1 or A.TR. 3 certificates where the goods are sold to several consignees; Whereas it is necessary to provide for the possibility of suspending the valdiity of the A.TR. 1 or A.TR. 3 certificates if goods remain in a free zone, customs warehouse or a free warehouse; Whereas it is appropriate to amend Decision No 5/72 accordingly, HAS DECIDED AS FOLLOWS: Article 1 Decision No 5/72 is hereby amended as follows: 1. the following Articles shall be inserted: 'Article 9a Simplified procedure for the issue of certificates 1. By derogation from Article 4, the customs authorities may authorize any person, hereinafter referred to as "approved exporter", who satisfies the conditions laid down in paragraph 2 of this Article, to issue movement certificates A.TR. 1 without having to present them for endorsement to the relevant customs authorities at the time of exportation. 2. The authorization provided for in paragraph 1 shall be granted only to persons: (a) who frequently consign goods; (b) whose records enable the customs authorities to check their operations; (c) who have not made serious or repeated offences against customs or tax legislation; (d) who offer to the satisfaction of the customs authorities all guarantees necessary to verify the status of the goods. 3. The customs authorities may revoke the authorization where the approved exporter no longer fulfils the conditions provided for in this Article or in the authorization. 4. Authorization to be issued by the customs authorities shall specify in particular: (a) the offices responsible for pre-endorsement of the certificates; (b) the manner in which the approved exporter must prove that those certificates have been used. The relevant customs authorities shall specify the period and manner in which the approved exporter is to inform the competent office so that such office may carry out any necessary controls before the departure of the goods. 5. The authorization shall stipulate that the box reserved for endorsement by the customs must: (a) be stamped in advance with the stamp of the office responsible for the pre-endorsement and be signed by an official of that office; or (b) be stamped by the approved exporter with a special metal stamp approved by the customs authorities, conforming to the specimen in Annex II. This imprint may be preprinted on the certificates if the printing is entrusted to a printer approved for that purpose. 6. Not later than on exportation of the goods, the approved exporter shall complete and sign the certificate and shall enter in the "Remarks" box one of the following phrases: "Procedimiento simplificado" "Forenklet fremgangsmaade" "Vereinfachtes Verfahren" "Ã Ã °Ã «Ã ¯Ã µÃ ³Ã ´aaÃ µÃ ¬Ã Ã ­Ã § aeÃ ©Ã ¡aeÃ ©Ã ªÃ ¡Ã ³ssÃ ¡" "Simplified procedure" "ProcÃ ©dure simplifiÃ ©e" "Procedura semplificata" "Vereenvoudigde regeling" "Procedimento simplificado" "Basitlestirilmis prosedur". 7. The completed certificate, bearing the phrase specified in paragraph 6 and signed by the approved exporter, shall be equivalent to a document certifying that the conditions specified at Article 1 have been fulfilled. Article 9b Division of certificates 1. The competent authorities of the Member States of the Community or Turkey shall permit a consignment of goods and the A.TR. 1 or A.TR. 3 certificate to be divided. 2. The office at which the division shall take place shall issue an extract of the A.TR. certificate for each part of the divided consignment, using for this purpose an A.TR. certificate. The "Customs Endorsement" box of the extract shall show the registration number, date, office and country of issue of the original certificate, using one of the following forms of wording: - Extracto del certificado A.TR. (nÃ ºmero, fecha, oficina y pais de expediciÃ ³n) - Udskrift af A.TR. varecertifikat (nummer, dato, udstedelsessted og land) - Auszug aus der A.TR. Warenverkehrsbescheinigung (Nummer, Datum, ausstellende Stelle und Ausstellungsland) - Ã Ã °ueÃ ³Ã °Ã ¡Ã ³Ã ¬Ã ¡ Ã ´Ã ¯Ã µ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ A.TR. (Ã ¡Ã ±Ã ©Ã ¨Ã ¬ueÃ ², Ã §Ã ¬aaÃ ±Ã ¯Ã ¬Ã §Ã ­ssÃ ¡, Ã £Ã ±Ã ¡oeaassÃ ¯ Ã ªÃ ¡Ã © Ã ·Ã ¾Ã ±Ã ¡ aaÃ ªaeueÃ ³aaÃ ¹Ã ²) - Extract of A.TR. certificate (Number, date, office and country of issue) - Extrait du certificat A.TR. (numÃ ©ro, date, bureau et pays de dÃ ©livrance) - Estratto del certificato A.TR. (numero, data, ufficio e paese di emissione) - Uittreksel uit A.TR. certificaat (nummer, datum, kantoor en land van afgifte) - Extracto do certificado A.TR. (nÃ ºmero, data, estÃ ¢ncia, paÃ ­s de emissÃ £o) - Muefrez A.TR. dolasim belgesi (Numarasi, tarih, duezenleyen, guemruk idaresi ve uelkesi) 3. The office where the division takes place shall state on the initial A.TR. certificate that the form has been divided. It shall do this by entering one of the folloiwng in the "Customs Endorsement" box of the A.TR. certificate: . . . (nÃ ºmero) extractos expedidos - copias adjuntas . . . (antal) udstedte udskrifter - kopier vedfoejet . . . (Anzahl) Auszuege ausgestellt - Durchschriften liegen bei . . . (Ã ¡Ã ±Ã ©Ã ¨Ã ¬ueÃ ²) aaÃ ªaeÃ ¯Ã ¨Ã Ã ­Ã ´Ã ¡ Ã ¡Ã °Ã ¯Ã ³Ã °UEÃ ³Ã ¬Ã ¡Ã ´Ã ¡ - Ã ³Ã µÃ ­Ã §Ã ¬Ã ¬Ã Ã ­Ã ¡ Ã ¡Ã ­Ã ´ssÃ £Ã ±Ã ¡oeÃ ¡ . . . (number) extracts issued - copies attached . . . (nombre) extraits dÃ ©livrÃ ©s - copies ci-jointes . . . (numero) estratti rilasciati - copie allegate . . . (aantal) uittreksels afgegeven - kopieÃ «n bijgevoegd . . . (quantidade) extractos emitidos - cÃ ³pias juntas . . . (adet) muefrez olarak duezenlenmistir - suretleri eklioir 4. The office where the division takes place shall keep the original of the A.TR. certificate and a copy of each extract used. 5. The period of validity of divided certificates shall be the same as that of the original A.TR. 1 or A.TR. 3 movement certificates. Article 9c Duration of the validity of the certificate where the goods are stored in a free zone, customs warehouse or free warehouse 1. Where goods covered by a movement certificate A.TR. 1 or A.TR. 3 remain in a free zone, customs warehouse or free warehouse, the validity period of the certificate is suspended during their stay. 2. To this end, the customs authorities must certify the date of entry and exit of the goods into and out of the fre zone, customs warehouse or free warehouse on the certificate. 3. The same conditions shall apply to A.TR. 1 or A.TR. 3 movement certificates which had been issued and submitted to the customs authorities before 19 March 1994.` 2. The present Annex shall become Annex I and the following Annex shall be added: 'ANNEX II Special stamp referred to at Article 9a (5) >START OF GRAPHIC>>END OF GRAPHIC>1. Coat of arms or other sign or letter characterizing the exporting State 2. Customs office 3. Number of document 4. Date 5. Approved exporter 6. Authorization`. Article 2 This Decision shall enter into force three months after the date of its adoption. Done at Brussels, 19 December 1994. For the Association Council The President K. KINKEL